Citation Nr: 1642826	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.  

The Veteran claims his right knee disability is related to an injury he sustained in service.  The Veteran service treatment records (STRs) show that in August 1963 he was diagnosed with right knee joint synovitis secondary to acute trauma.  The STRs also note the Veteran injured his right knee during physical training when two people fell on his knee.  The Veteran reported hearing some popping noises and he was initially seen by the Military Outpatient Clinic and given a profile.  The STRs show the Veteran returned that evening with marked swelling of the knee which was tender over the medial joint line and he had generalized pain over the entire joint.  The Veteran was then admitted to the hospital.  An X-ray study revealed no bony abnormalities.  In addition, the STRs show the following: multiple punctures for aspiration of the right knee joint between August 1963 and October 1963; multiple injections of Decadron into the right knee joint between August 1963 and October 1963; and arthrotomy of the right knee joint with exploration.  The arthrotomy revealed no abnormalities and the record noted the posterior menisci were not visualized completely.  The Veteran was given convalescent leave from October 29, 1963 to November 12, 1963.  The record notes that upon the Veteran's return from convalescent leave his right knee was found to be in good condition.  Thereafter, he was discharged in November 1963 and given a temporary L3 profile for thirty days with restriction against deep knee bends, long runs, marching over four miles and crawling.  

In addition, the Veteran's STRs include a September 1963 surgery report for exploratory arthrotomy of the right knee.  The surgery report notes the Veteran's entire synovium was inflamed and that there was old blood and ecchymosis in all the subcutaneous tissue and fascia.  The surgery report further notes that the cruciate ligaments, the menisci "as far as could be determined by examination," and all the cartilage of the knee were found to be normal.  Lastly, a May 1965 separation examination noted normal lower extremities and also noted a scar to the medial aspect of the right knee.  A history of a dislocated right knee and associated operation was also noted and the Veteran was listed as asymptomatic.  The Veteran reported swollen or painful joints and denied a "trick" or locked knee.

The Veteran underwent a VA examination in June 2012.  The examiner stated that the only STR mentioning a right knee condition was the Veteran's separation examination which identified no continuing problems with his right knee.  The examiner further stated there were no STRs "whatsoever" related to the initial right knee injury or the stated hospitalization that he was able to review.  The examiner diagnosed the Veteran with right knee degenerative joint disease which was confirmed by X-ray studies.  The examiner opined that it was "less likely than not that this Veteran's current right knee condition is related to the right knee surgery that was done in 1963 because at the time of this Veteran's separation examination there were no continuing right knee conditions."  In addition, the examiner stated that the Veteran had not provided any documentation to indicate that the right knee condition is a continuation of his right knee condition in service; thus, a forty year gap in time between documentation of any right knee condition.

An addendum medical opinion was obtained in in January 2013.  The VA examiner opined that it was "less likely than not...that this Veteran's degenerative joint disease of the right knee is related to the dislocated right knee patella that occurred when the Veteran was on active duty..."  The examiner based this opinion on a lack of evidence of any continuing right knee condition at the time of the separation examination and that there was no other documentation to indicate the Veteran had a right knee condition that developed as a result of the dislocation and subsequent surgery during active duty.  The examiner further pointed to a forty year gap in time between service and the presence of any right knee condition.

A May 2013 letter from Dr. DH stated that the Veteran's right knee was manifested by complaints of a throbbing sensation with occasional swelling for a few years.  The Veteran reported continuous swelling.  The Veteran also reported dislocating his knee in 1963 and that he was hospitalized for six months.  The physician cited X-ray studies showing mild to moderate tricompartmental osteoarthritis and chondrocalcinosis.  The physician stated that the Veteran's discomfort in his knee "may be from the calcific disposition into his menisci."  In a November 2014 private medical record, Dr. DH noted that the Veteran reported complaints of right knee pain which had been present for over ten years.  The pain was located on the lateral aspect of the right knee and was noted to be worsening progressively.  The Veteran reported a history of right knee surgery in 1963.  The physician further noted X-ray studies showing joint space narrowing with associated osteophytes and subchondral sclerosing in the lateral compartment of the right knee.  The Veteran was diagnosed with moderate right knee degenerative joint disease.  Lastly, in August 2016 Dr. DH stated that the Veteran suffered from longstanding knee pains that reportedly began from an injury in service.  The physician further noted that X-rays revealed degenerative changes in both knees and opined that "[i]t is possible that his knee complaints and changes were caused by his previous history of knee injury."

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds the June 2012 VA examination inadequate as it is clearly based on an incomplete record.  The examiner stated that there were no STRs "whatsoever" related to the Veteran's in-service right knee injury.  However, detailed STRs documenting the Veteran's right knee injury are associated with the Veteran's claims file.  In addition, the examiner stated that the Veteran made no mention of continuing problems with his right knee on his separation examination.  The Board notes that the Veteran reported swollen or painful joints on his separation examination but denied a "trick" or locked knee.  Similarly, the Veteran reported that he did not have a locked knee during the June 2012 VA examination.  The record further shows the Veteran has consistently reported swelling of his right knee as a manifestation of his disability.  Thus, the separation examination does provide an indication of continuing problems with his right knee due to swelling and the Veteran has consistently denied a right knee condition related to a locking knee.

The Board also finds the examiner's rationale inadequate as it did not consider the Veteran's lay statements as to continuity of symptomology, and instead purported to require medical documentation showing such continuity.  The Board notes that symptoms such as pain are subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of knee pain during service and since service.

Based upon the foregoing, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any right knee disorder.  The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding continuity of symptoms. 

The examiner should provide the following opinion:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





